UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2168



In Re:   KODILINYE OGONNA OJUKWU,

                Petitioner.




              On Petition for Writ of Habeas Corpus.
    (8:09-cr-00470-PJM; 8:09-cv-02238-PJM; 8:09-mj-01457-TMD)


Submitted:   February 8, 2010               Decided:   February 16, 2010


Before MICHAEL, DUNCAN, and DAVIS, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Kodilinye Ogonna Ojukwu, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kodilinye Ogonna Ojukwu has filed a petition for an

original writ of habeas corpus challenging his ongoing detention

and raising Fourth Amendment search and seizure issues related

to    his   ongoing     criminal    trial        in   the   United      States   District

Court for the District of Maryland.

             Because     Ojukwu     is    not     currently      incarcerated      within

the    Fourth    Circuit,      we     lack    jurisdiction        to     entertain    the

petition.        See    28   U.S.C.      § 2241(a)      (2006)    (providing      that   a

§ 2241 petition must be filed in the district or circuit of

incarceration); In re Jones, 226 F.3d 328, 332 (4th Cir. 2000).

Moreover, because the issues that Ojukwu seeks to raise may be

adequately addressed through pretrial motions at his criminal

trial, we find that it would not serve the interest of justice

to transfer the petition to the United States District Court for

the District of Columbia.                 See 28 U.S.C. § 1631 (2006).                   We

therefore deny the motion for leave to proceed in forma pauperis

and    dismiss    the    petition.           We   dispense       with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                  PETITION DISMISSED




                                             2